    Case 1:19-mj-00129-JFA Document 1 Filed 03/08/19 Page 1 of 2 PageID# 1

                                                                                   1

                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                     ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                   Criminal No.: I:I9-MJ
                                                           Misdemeanor
               V.



VICTOR BLOCKER,                                            Court Date: March 25,2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I- Class A Misdemeanor- 7142082)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about January 15, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastem

District of Virginia, the defendant, VICTOR BLOCKER, did unlawfully, knowingly, and

intentionally possess a mixture and substance which contained a detectable amount of marijuana,

a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844)




                                                    Respectfully Submitted,

                                                    G.Zachary Terwilliger
                                                    United States Attorney


                                                   Evan P. Clark
                                                   Special Assistant United States Attorney
Case 1:19-mj-00129-JFA Document 1 Filed 03/08/19 Page 2 of 2 PageID# 2
